                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 MICHAEL R. HARDING and SALLY                    )
 HARDING, his wife,                              )
                                                 )
                        Plaintiffs,              )
                                                 )
                v.                               )   C.A. No. 17-251 (MN) (SRF)
                                                 )
 A.O. SMITH CORP., et al.                        )
                                                 )
                        Defendants.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on January 22, 2019, Magistrate Judge Fallon issued a Report and

Recommendation (D.I. 213) in this action, recommending that the Court grant-in-part and deny-

in-part Defendant Weil-McLain’s Motion for Summary Judgment;

               WHEREAS, no party filed objections to the Report and Recommendation pursuant

to 72(b)(2) of the Federal Rules of Civil Procedure in the prescribed period, and the Court finding

no clear error on the face of the record;

               THEREFORE, IT IS HEREBY ORDERED this 6th day of February 2019 that the

Report and Recommendation is ADOPTED.

               Defendant     Weil-McLain’s    Motion    for   Summary Judgment        (D.I.   168)

(“the Motion”) is GRANTED-IN PART and DENIED-IN-PART.

               Summary judgment of no punitive damages is GRANTED.

               Summary judgment with respect to all other claims is DENIED.



                                                     The Honorable Maryellen Noreika
                                                     United States District Court Judge
